                                                                              3/28/19
                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                       HARRISONBURG DIVISION
 

UNITED STATES OF AMERICA                          )
                                                  )
                                                  )     Case No. 5:02CR30093
                                                  )
v.                                                )      OPINION AND ORDER
                                                  )
DENNIS CARL FISHER,                               )     By: James P. Jones
                                                  )     United States District Judge
                                                  )
                  Defendant.                      )

      Jennifer R. Bockhorst, Assistant United States Attorney, Abingdon, Virginia,
for United States; Erin Trodden, Assistant Federal Public Defender,
Harrisonburg, Virginia, for Defendant.

      The defendant has filed a motion to reduce sentence pursuant to the First

Step Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5220 (2018) (“2018

FSA” or “Act”), which made retroactive certain provisions of the Fair Sentencing

Act of 2010, Pub. L. No. 111-220, § 2, 124 Stat. 2372, 2372 (2010) (“2010 FSA”).

I find the defendant eligible for relief and I will reduce the sentence.

      Section 2 of the 2010 FSA reduced the penalties for offenses involving

cocaine base by increasing the threshold drug quantities required to trigger

mandatory minimum and increased maximum sentences under 21 U.S.C. §

841(b)(1). The 2018 FSA provides that the court may, on motion of the defendant,

the Director of the Bureau of Prisons, the attorney for the Government, or the


                                             
 
court, impose a reduced sentence as if the 2010 FSA were in effect at the time the

defendant’s crime was committed. 2018 FSA § 404(b).

      While a defendant whose crime was committed before August 3, 2010, may

be eligible for reduction in sentence, 2018 FSA § 404(a), the Act provides that the

court is not required to reduce any sentence, id. at § 404(c). Thus, the court must

first consider whether the defendant is eligible for a reduction in sentence. Second,

if the defendant is eligible for reduction, the court must determine whether, and to

what extent, a reduction is warranted.

      The defendant was indicted in this court on November 12, 2002, and

charged with distributing cocaine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C)

(Count One); distributing 50 grams or more of cocaine base, in violation of 21

U.S.C. § 841(a)(1), (b)(1)(A) (Count Two); and possessing with the intent to

distribute cocaine base, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (Count

Three). The defendant was convicted by a jury on all counts. At the time of his

sentencing, a violation of § 841(b)(1)(A) carried a mandatory minimum sentence

of ten years and a maximum sentence of life imprisonment. A violation of §

841(b)(1)(C) carried a maximum sentence of 20 years imprisonment. However,

the United States filed an Information to establish the defendant’s prior drug

conviction pursuant to 21 U.S.C. § 851, which subjected him to an increased

penalty range of a mandatory minimum of 20 years and a maximum of life


                                         -2- 
 
imprisonment on Count Two, and an increased maximum of 30 years on Counts

One and Three, due to at least one prior felony drug conviction. It also subjected

him to an increase in the minimum applicable period of supervised release from

five to ten years on Count Two, and three to six years on Counts One and Three.

      According to the Presentence Investigation Report (“PSR”), the defendant

was held accountable for approximately 56.04 grams of cocaine base. He was

determined to have a total offense level of 34 and a criminal history category of III,

yielding a guideline range of 188 to 235 months, but which became 240 months

due to the enhanced statutory minimum sentence.

      The defendant was sentenced on September 29, 2003, to 240 months

imprisonment on each count and 10 years supervised release.            The terms of

imprisonment were directed to run concurrently with each other.

      According to its website, the Bureau of Prisons calculates the defendant’s

current release date to be April 16, 2019. The Probation Office estimates that he

has served over 16 years (195 months) in custody for the present offenses.

      The parties agree that the defendant is eligible for reduction in sentence

under the 2018 FSA. Because he was charged with 50 grams or more of cocaine

base and not at least 280 grams, the new statutory range for Count Two, with the §

851 Information, is a term of ten years to life imprisonment and a term of

supervised release of at least eight years. 21 U.S.C. § 841(b)(1)(B). The new


                                         -3- 
 
statutory range for Counts One and Three, with the § 851 Information, is a term of

imprisonment of up to 30 years and a term of supervised release of at least six

years. 21 U.S.C. § 841(b)(1)(C).

      I have reviewed the defendant’s original PSR and programming and

disciplinary data while in prison, as well as the briefs filed by counsel. I find it

appropriate in determining whether to reduce the defendant’s sentence, and the

extent of any such reduction, to consider the sentencing factors set forth in 18

U.S.C. § 3553(a). Considering those factors, I will reduce the defendant’s sentence

to time served, to be followed by a term of supervised release of eight years.

      Accordingly, it is hereby ORDERED as follows:

      1.     The Motion to Reduce Sentence, ECF No. 63, is GRANTED;

      2.     The defendant’s sentence is hereby reduced to time served as to

Counts One, Two, and Three, meaning that the defendant has now fully served the

imprisonment imposed as to all counts and is to be released from imprisonment.

This imprisonment is to be followed by a total term of supervised release of eight

years, consisting of a term of eight years on Count Two and a term of six years on

Counts One and Three, the terms of supervised release to run concurrently;

      3.     The defendant’s sentencing judgment shall otherwise remain

unchanged;




                                         -4- 
 
      4.    The effective date of this Order shall be stayed for 10 days from the

date of entry to allow the processing of the defendant’s release and to allow the

Probation Office to approve his reentry plan; and

      5.    The Probation Office shall immediately transmit this Opinion and

Order to the Bureau of Prisons.

                                               ENTER: March 27, 2019


                                               /s/ James P. Jones
                                               United States District Judge




                                        -5- 
 
